Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2007

Abdel Rahman v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4693




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Abdel Rahman v. Atty Gen USA" (2007). 2007 Decisions. Paper 1662.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1662


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 05-4693


                        JAMAL KHALED ABDEL RAHMAN,

                                                      Petitioner

                                           v.

                          ATTORNEY GENERAL OF THE
                               UNITED STATES,

                                                      Respondent



                       On Petition for Review of an Order of
                         The Board of Immigration Appeals
                    Immigration Judge: Honorable Mirlande Tadal
                                 (No. A95-831-806)


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 4, 2006


                    Before: RENDELL and AMBRO, Circuit Judges
                            and BAYLSON,* District Judge


                            (Opinion filed February 7, 2007)




  *
   Honorable Michael M. Baylson, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
                                        OPINION


AMBRO, Circuit Judge

       Jamal Khaled Abdel Rahman petitions for review of an order issued by the Board

of Immigration Appeals affirming the denial of his applications for asylum, withholding

of removal, and protection under the United Nations Convention Against Torture and

Other Forms of Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”). We

have jurisdiction to consider this petition for review under Section 242(b) of the

Immigration and Nationality Act, codified at 8 U.S.C. § 1252(b). For the reasons set

forth below, we deny the petition.

                                             I.

       We highlight only those facts that are pertinent to our analysis. Abdel Rahman is a

native and citizen of Jordan. He came to the United States as a non-immigrant visitor in

October 2000 and was authorized to stay until March 2001. However, he overstayed his

visa, and in April 2002 he married Manwa Omar, a lawful permanent resident of the

United States. Their daughter, a U.S. citizen, was born in August 2003.

       In April 2003, Abdel Rahman was charged with removal under 8 U.S.C.

§ 1227(a)(1)(B). He conceded the charge of removal and proceeded to apply for asylum,

withholding of removal, and protection under the CAT; in the alternative, he requested

voluntary departure. Abdel Rahman asserted that he feared persecution in Jordan because


                                             2
of rising anti-American sentiment there and the likelihood that he will be perceived as an

American upon his return. In addition, he believes that his wife, a Palestinian, would not

be able to live with him in Jordan.

       The Immigration Judge who considered Abdel Rahman’s applications concluded

that he was ineligible for asylum because his petition was filed well after the one-year

limitations period and he failed to establish grounds for waiving the time bar. See 8

U.S.C. § 1158(a)(2)(B), (D) (governing time limitation for asylum claims). In addition,

the IJ found that Abdel Rahman had not demonstrated a well-founded fear of future

persecution, as he provided no evidence that Jordanians who have lived in the United

States are at risk of harm on their return to Jordan. As a result, the IJ concluded that

Abdel Rahman’s lack of evidence defeated both his withholding of removal and CAT

claims. See 8 U.S.C. § 1231(b)(3)(A) (governing withholding of removal claims); 8

C.F.R. § 208.16, 208.18 (governing CAT claims). The IJ did, however, grant him

voluntary departure.

       Abdel Rahman appealed the IJ’s decision as to each claim. The BIA affirmed the

IJ’s decision and dismissed his appeal. In so doing, the BIA agreed that Abdel Rahman’s

asylum application was untimely, that he had not demonstrated the existence of

extraordinary circumstances preventing compliance with the one-year limitations period,

and that he had not established that he would be persecuted or tortured if he returned to

Jordan. The BIA reaffirmed the IJ’s order permitting Abdel Rahman voluntary departure.

He petitions us for review.

                                              3
                                             II.

       Under 8 U.S.C. § 1158(a), we do not have jurisdiction to review the IJ’s

determination that Abdel Rahman’s petition for asylum was not filed within the one-year

limitations period, nor can we review a judgment that the period was not tolled by

extraordinary circumstances. 8 U.S.C. § 1158(a)(3); Tarrawally v. Ashcroft, 338 F.3d

180, 185 (3d Cir. 2003).

       We do have jurisdiction to review the IJ’s decision to deny Abdel Rahman’s

petitions for withholding of removal and CAT relief. Where the BIA “adopts the findings

of the IJ and discusses some of the bases for the IJ’s decision, we have authority to review

the decisions of both the IJ and the BIA.” Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir.

2004). Where, as here, the IJ and BIA conclude that a petitioner has not demonstrated a

clear probability of future persecution or torture, we review this factual determination for

“substantial evidence.” Abdille v. Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001). Under this

standard, we must uphold factual determinations unless “any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       We hold that substantial evidence supports the IJ and BIA’s conclusion that Abdel

Rahman did not demonstrate that it is “more likely than not” he will be in danger of harm

upon returning to Jordan. He failed to provide sufficient support for his belief that

Jordanians who have lived in the United States or who have American connections are

subject to mistreatment, let alone persecution or torture. Abdel Rahman’s proffered

evidence of rising anti-American sentiment in Jordan because of the war in Iraq at most

                                             4
indicates that American citizens could be endangered in Jordan; this evidence, however,

does not deal with whether Jordanian citizens with ties to the United States are subject to

risk.

                                        * * * * *

        Accordingly, we dismiss Abdel Rahman’s petition for review of his asylum claims

and deny the petition for review of his withholding of removal and CAT claims. We do

not disturb the grant of voluntary departure ordered by the IJ and reaffirmed by the BIA.




                                             5